DETAILED ACTION
	This is a non-final office action on the merits in response to communications on 5/20/2022.  Claim 7 is cancelled.  Claims 1-6, 8-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see starting page 7, have been considered but are moot because of new amendments thus the arguments do not apply to current rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821).
Regarding claim 1, Moran et al. teaches:
a route learning circuit structured to record and store a road parameter associated with global positioning system (GPS) signal coordinates in a local memory of the control system (at least figs. 1-2, [0026]-[0055] discuss map database 180 being stored in the vehicle, map database 180 includes road position/coordinates, road properties/parameters, discuss “The map database 180 is stored in the vehicle on a suitable data storage medium, such as a hard drive, CD-ROM, DVD, flash drive, or other tangible media suitable to store data. The map database may also be located remotely from the vehicle and accessed via a wireless communications network. Alternatively, a portion of the map database may be located in the vehicle and another portion located remotely. A suitable map database may be provided by a map developer company, such as NAVTEQ North America, LLC, located in Chicago, Ill”; discuss “The position information 190(2) may include the latitude, longitude, and altitude of the end points (e.g., nodes) of the road segment, and possibly, positions along the road segment between the end points (e.g., shape points or continuous equations)”;       [0041] discuss “The positioning system 184 includes hardware and software that determines the position of the vehicle 100 on the road network. The positioning system 184 may include a Global Navigation Satellite System (GNSS) unit (such as GPS”;     [0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates;   [0069] discuss “Using the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment (Step 216). The process 208 uses the map database 180 for this purpose”;      all these teachings indicate that the road properties/road parameters in map database 180 are associated with GPS coordinates);
a vehicle locator circuit structured to receive the GPS signal coordinates and the road parameter associated with the GPS signal coordinates, the vehicle locator circuit is further structured to identify a current road segment associated with the GPS coordinates (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling, [0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates;   [0041] discuss The positioning system 184 includes hardware and software that determines the position of the vehicle 100 on the road network. The positioning system 184 may include a Global Navigation Satellite System (GNSS) unit (such as GPS, Galileo, Glonass or Compass) and/or other positioning hardware 186); 
a map data circuit structured to store the road parameter and GPS signal coordinates associated with the current road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling, [0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates); 
a route response circuit structured to determine look-ahead parameters characterizing a future road segment based on an input received from the vehicle locator circuit and the map data circuit, the input including at least the stored road parameter (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment,..map matching done by map database 180;   [0070] discuss “Next, the positioning process 208 includes a step of determining a road property associated with the determined vehicle position (Step 220). The positioning process 208 obtains data from the map database 180 for this purpose”;  [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path); and 
	a communication interface structured to communicate the look-ahead parameters to an engine control module for improving vehicle performance/controlling speed during travel on the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment, map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path;             [0032]-[0033] discuss ESC system 102, the electronic control unit may be an application-specific integrated circuit ("ASIC"), digital signal processor, field programmable gate array (“FPGA"), digital circuit, analog circuit, a general processor, or combinations thereof. In one embodiment, the processor is one or more processors operable to control and/or communicate with the various electronics and logic of the associated components or devices para 0033;               [0081] discuss as an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator; [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150  (Step 226), para 0071, see fig. 3;     [0075]the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166(3), and 166(4) to effect the determined operation of the vehicle (Step 252);  at least modification/recovery action reads on improving vehicle performance);     [0094] discuss digital map information could be expected to improve the performance of an ESC algorithm);
	Moran et al. does not explicitly teach:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;
	As for the claim limitation “for improving fuel efficiency”, this is a functional language/intended use that has little patentable weight.  See MPEP 2114.
	Even if given patentable weight, Johansson et al. teaches:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with for improving vehicle performance/controlling speed is for improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Regarding claim 2, Moran et al. teaches:
a route attribute circuit structured to extract road parameters associated with the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment,..map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path;    information from the map database, a data model of the road ahead of the vehicle is created, maintained and updated. The data model of the road extends out to an extent or threshold. The extent may be based on distance, time to travel, posted speed limits, actual vehicle speed, or other factors. For example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path, which would be the one road of multiple possible roads that the vehicle is most likely to travel onto, para 0069);

Regarding claim 3, Moran et al. teaches:
a protocol circuit structured to receive the extracted road parameters and communicate the road parameters to the engine control module via the communication interface   (Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 (Step 226). Then, the positioning process 208 starts again with the step of getting input indicating the vehicle position from the positioning hardware 184 (Step 212, again). The steps in the position process 208 are repeated while the vehicle is operated, para 0071; The other component process 208 includes steps performed by the positioning application 188 in FIG. 1. This component process 208 determines a vehicle position and properties of the road upon which the vehicle is traveling, para 0067 [these processes are determined by the positioning application 188 so this is the protocol circuit]);

Regarding Claim 4, Moran et al. teaches:
wherein the road parameter includes a speed limit or a road grade (Speed limit. The data representation of the road may also include information 190(5) that indicates the speed limit along the road. This speed limit information may include whether the speed limit changes along the road, or whether the speed limit changes at different times or under different conditions (e.g., school zones), para 0047);                    Slope. Map data that indicates the slope of the road may be used by the ESC system. For example, the readings from the sensors can be adjusted to account for any slope of the road, and to rectify a temporary corruption of any other involved sensor due to an instantaneous change in slope, para 0082; para 0046).

Regarding Claim 6, Moran et al. teaches:
wherein improving vehicle performance/controlling speed includes at least one of controlling engine operating parameters, controlling an aftertreatment system, controlling a suspension system, and controlling a braking system (Speed limit. The data representation of the road may also include information 190(5) that indicates the speed limit along the road. This speed limit information may include whether the speed limit changes along the road, or whether the speed limit changes at different times or under different conditions (e.g., school zones), para 0047);                    Slope. Map data that indicates the slope of the road may be used by the ESC system. For example, the readings from the sensors can be adjusted to account for any slope of the road, and to rectify a temporary corruption of any other involved sensor due to an instantaneous change in slope, para 0082; para 0046).
	Moran et al. does not explicitly teach:
	improving vehicle performance/controlling speed is improving fuel efficiency;
	However, Johansson et al. teaches:
	improving vehicle performance/controlling speed is improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with improving vehicle performance/controlling speed is improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Lee et al. (US 20140067226).
Regarding claim 5, Moran et al. teaches:
to use GPS signal includes to use the road parameter for improving vehicle performance during travel on the future road segment (As an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator, para 0081; Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 [engine control module] (Step 226), para 0071, see fig. 3; the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166 (3), and 166(4) to effect the determined operation of the vehicle (Step 252), para 0075 [modification is improving vehicle performance]; digital map information could be expected to improve the performance of an ESC algorithm, para 0094));
	Moran et al. does not explicitly teach:
	improving vehicle performance/controlling speed is improving fuel efficiency;
	However, Johansson et al. teaches:
	improving vehicle performance/controlling speed is improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with improving vehicle performance/controlling speed is improving fuel efficiency as taught by Johansson et al. to have a variety of ways to use knowledge of the road section ahead.

Further, Moran et al. does not explicitly teach:
a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communication interface to no longer use GPS signal;
However, Lee et al. teaches:
a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communication interface to no longer use GPS signal (FIG. 8 depicts a vehicle negotiating road segments using dead-end reckoning to compensate for loss of a GPS signal or inadequate map data, according to embodiments, Upon loss of the GPS signal or map data, speed-command-generator is configured to issue a warning signal to the driver to warn him of a potential need to take a more active role in the speed control of the vehicle...Hence, the speed profile at the current road segment may be generated from the data previously received from the MAP before the GPS signal was lost, according to embodiments, para 0053-0055) to compensate for loss of a GPS signal ([0053]-[0058]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a GPS signal lost circuit structured to determine when the vehicle locator circuit is no longer receiving a GPS signal and to communicate with the engine control module via the communication interface to no longer use GPS signal as taught by Lee et al. to compensate for loss of a GPS signal.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Ohler (US 20030195701).
Regarding claim 8, Moran et al. does not explicitly teach:
the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Ohler teaches:
the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route (FIG. 3 is a flow chart diagram 70 illustrating a method of automatically learning regularly (routinely) driven routes, which can be performed by the learning mode program 50. In step 72, the origin point of a trip about to be taken is determined. Generally, the origin point represents the physical starting location of a trip taken by a vehicle. The origin point can be determined using the positioning hardware and/or software 16-22 to determine the physical location of the vehicle when the vehicle enters an operational state from an off state. The origin point can be temporarily stored by the navigation system 10, para 025, see fig. 3; The automatic learning mode can be the system default, executing the learning mode program 50 in background during vehicle operation to identify and record regularly traveled routes without requiring end-user intervention, para 0023; [the process describes teaches automatically starting the learning based on the location and road data like origin, time and location]) to recognize routine routes and provide useful features and to save time and money ([0045]-[0046]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the route learning circuit is structured to receive a start learning command and log location associated data including the road parameter over a travelled route as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Regarding claim 9, Moran et al. does not explicitly teach:
the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route;
However, Ohler teaches:
the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route (The programs 38 also receive information from the positioning subsystem hardware and software 16-22. The information from the hardware/software 16-22 is used by the navigation applications 38 to determine the location, direction, speed, and the like, of the vehicle. The navigation applications 38 may provide the end user with a graphical display, e g., a map, of the end user's specific location in the geographic region, para 0018; If the information regarding the just completed trip does not match a stored trip record, the just completed trip represents a new trip and a new trip record is created (step 82), para 0030, see fig. 3) to recognize routine routes and provide useful features and to save time and money ([0045]-[0046]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the route learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Regarding claim 10, Moran et al. does not explicitly teach:
the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit;
However, Ohler teaches:
the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit (a user is able to download from the trips database 37 a log of all the routine trips that the user has taken with the vehicle over a period of time. This information can be used for keeping track of certain kinds of trips. For example, using the logging feature, the end user can determine the number of business trips and the mileage of these for tax purposes or for reimbursement, para 0045; If the just completed trip information matches a stored trip record, the just completed trip is identified as a previously recorded route. In this case, route frequency statistics, such as days traveled, departure time and number of trips made on the route are updated, para 0031; determine it is a learned route and returns traffic watch for traffic conditions for that route, para 0040 [traffic conditions is your returned road parameters]) to recognize routine routes and provide useful features and to save time and money ([0045]-[0046]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the map data circuit queries the learned route map for the location associated data and provides returned road parameters to the route response circuit as taught by Ohler to recognize routine routes and provide useful features and to save time and money.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Currie et al.  (EP 2306431 a reference in IDS 2/10/2020).
Regarding claim 11, Moran et al. does not explicitly teach:
a server learning circuit structured to communicate a learned route map to a server via the communication interface to enable other vehicles to access the learned route map;
However, Currie et al.  teaches:
a server learning circuit structured to communicate a learned route map to a server via the communication interface to enable other vehicles to access the learned route map ( As part of step 238, the server and may store the travel time and the current date and time in the route store associated with the route, and use any travel time of the route received to update an average travel time of the route for the time and type of day, for example using a weighted average that weighs most recent travel times more heavily than prior travel times of routes, para 0038 [analysis of the routes and the data is done at the server]; If the travel time of the route is equal to or approximately equal to be expected travel time for the route on that time and type of day 222 as stored in the route cache as described above, the device sends the server the device identifier of the device, optionally the route type, and a signature of the route 224, and the method continues at step 230. If the travel time of the route is different from the expected time for that time of day and type of day 222, the device since the server its device identifier, optionally the route type, the signature, and the travel times of each segment or the total travel time 226, and the method continues at step 230, para 0036 [the learned route data is transmitted to the server];  step 248 includes providing the information from the route store to any number of devices) so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users ([0011]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to communicate a learned route map to a server via the communication interface to enable other vehicles to access the learned route map as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 12, Moran et al. does not explicitly teach:
a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle;
However, Currie et al.  teaches:
a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle (The device checks its route cache for that signature 214. In one embodiment, the route cache contains information about routes the device has traveled, and information about routes other users have traveled that the device has downloaded, for example from a server. In one embodiment, the route cache is indexed by signature, and thus the routes, times, and signature are all stored associated with one another in the route cache., para 0034; Figure 5 is a block schematic diagram of a system for recording route information for routes taken -by a device and displaying alternate routes in response to routes taken by that device and other devices according to one embodiment of the present invention, para 0018) so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users ([0011]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to receive a learned route map from a server that was created based on location associated data acquired by another vehicle as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 13, Moran et al. does not explicitly teach:
a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Currie et al.  teaches:
a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route (Route recorder 520 continuously or periodically receives location information (latitude and longitude) from GPS subsystem 580, which may include a conventional GPS receiver to identify locations and route recorder 520, and identifies and records the segment identifiers of a route. Route recorder identifies the start and end of a route by determining that no changes to the device's location have occurred for a period of time as described above. Route recorder 520 builds a route record containing the segment identifiers of each segment and the travel times of each segment that was completely traversed as described above, and provides the route record to signature identifier 522 when the end of the route is determined. In one embodiment, route recorder 520 only adds to the route records the identifiers and travel times for segments of the route that differ from segments that would have been identified between the start and end points of the route, para 0063) to the device recording the route not only stores the route for potential later use, but also receives routes taken by other users ([0011]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a server learning circuit structured to receive a start learning command and log location associated data including the road parameter over a travelled route as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Regarding claim 14, Moran et al. does not explicitly teach:
the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communication interface;
However, Currie et al.  teaches:
the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communication interface (Referring again to Figures 5 and 6 , route cache manager 524 receives the route record and determines if the route is in the route cache stored in route cache storage 526. The comparison may be performed using the signature to determine whether the signature matches the signatures of other routes in the route cache. If not, route cache manager 524 adds the segment identifiers and travel times and the signature as a new route in the route cache in route cache storage 526 and provides a pointer to the route record to route provide manager 540 with an indication that the route is new, para 0068; When route provide manager 524 receives the route record, route provide manager 524 provides information contained therein to the server according to the indication received with the route record. In one embodiment, before providing the information to the server, route provide manager 524 provides the date and time from the route record to device type manager 530, para 0072) to the device recording the route not only stores the route for potential later use, but also receives routes taken by other users ([0011]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the server learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map to a server via the communication interface as taught by Currie et al.  so the device recording the route not only stores the route for potential later use, but also receives routes taken by other users.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2014/0121902) in view of Johansson et al. (US 2014/0350821) as applied to claim 1 above, and further in view of Rubin et al.  (US 20130278443).
Regarding claim 15, Moran et al. does not explicitly teach:
a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communication interface;
However, Rubin et al.  teaches:
a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communication interface (an equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages..Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modem traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with a vehicle-to-vehicle learning circuit structured to communicate a learned route map to another vehicle directly via the communication interface as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 16, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle (an equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle-to-vehicle learning circuit is further structured to receive a learned route map directly from another vehicle as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 17, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is further structured to receive a start learning command and log location associated data including the road parameter over a travelled route;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is further structured to receive a start learning command and log location associated data including the road parameter over a travelled route (equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change [logging data based on start of a cycle]. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle-to-vehicle learning circuit is further structured to receive a start learning command and log location associated data including the road parameter over a travelled route as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 18, Moran et al. does not explicitly teach:
the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communication interface;
However, Rubin et al.  teaches:
the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communication interface ( equipped vehicle learns the timing of traffic signals. This learned traffic signal timing information is stored. Stored traffic signal timing information may be transmitted via V2V messages [received by the other vehicle],.Ideally, such stored traffic signal timing information is used as part of the V2V transceiver's risk assessment computation. Many modern traffic lights operate on a fixed cycle time using GPS for a time-base and 12:00 am as a starting point for the cycles. By observing one full signal light cycle it is often possible to calculate all of the times throughout the day when the light is going to change. Thus the V2V transceiver will often be able to compute ahead of time if a light is going to change from red to green, or green to yellow, para 0628 [the vehicle transceiver learns and then transmits this via V2V messages]; FIG. 9 shows how transmitted location points may be built up to create a lane map [location based data and the traffic signal is at a location too]. The dotted outlines with the arrows show potential lanes, para 0532; As part of constructing the locations of lanes, maintaining average speed and speed distribution provides significant value. For example, this information allows a V2V transceiver to determine if a vehicle is travelling outside of a typical speed in a lane. Such a determination is an important factor in determining vehicle behavior sub-risk [location based logged travel data]. Such information also is assists the V2V system in making lane recommendations, para 0534) to assess risk ([0628]) and to improve future driving and road safety ([0588]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle-to-vehicle learning circuit is structured to create a learned route map from the location associated data logged during travel over the travelled route and to communicate the learned route map directly to another vehicle via the communication interface as taught by Rubin et al.  to assess risk and to improve future driving and road safety.

Regarding claim 19, Moran et al. teaches:
the control system is arranged to operate where the current road segment changes over time (As an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator, para 0081; Once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150 [engine control module] (Step 226), para 0071, see fig. 3; the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166(3), and 166(4) to effect the determined operation of the vehicle (Step 252), para 0075 [modification is improving vehicle performance]; digital map information could be expected to improve the performance of an ESC algorithm, para 0094);
Moran et al. dos not explicitly teach:
the control system is arranged to operate in an off- highway environment;
However, Rubin et al.  teaches:
the control system is arranged to operate in an off- highway environment (para 0373 lane designation values for at least left side right side off-roads) to assess risk ([0628]) and to improve future driving and road safety ([0588]) and or the purpose of lane designations with accuracy confidence values mapped and constructing lane maps for sharing (Rubin, para 0533, 0492, 0493);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the control system is arranged to operate in an off- highway environment as taught by Rubin et al.  to assess risk and to improve future driving and road safety and or the purpose of lane designations with accuracy confidence values mapped and constructing lane maps for sharing.

Regarding claim 20, Moran et al. does not explicitly teach:
the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment;
However, Rubin et al.  teaches:
the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment (assign a confidence level to the derived lane identification based on (i) the number of distinct vehicles that made up the underlying data, and (ii) the number of distinct map dots that made up the underlying data; and (iii) the statistics, such as mean deviation and non-compliant map dots, of the underlying data. Reasonable thresholds for a “moderate" confidence rating might be a minimum of 10 different vehicles and a minimum of 100 distinct map dots with no more than 2% of map dots deviating from the determined lane designation, para 0492 [confidence level better implies fidelity]; A key embodiment is the method of increasing confidence level by the continual sharing of lane data, para 0496) to assess risk ([0628]) and to improve future driving and road safety ([0588]) and for the purpose of providing accurate information associated with a certain location (Rubin, para 0482);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Moran et al. with the vehicle locator circuit collects the road parameter during multiple travel events to improve the fidelity of information associated with the current road segment as taught by Rubin et al. to assess risk and to improve future driving and road safety and for the purpose of providing accurate information associated with a certain location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821). 
Regarding claims 1, 4, 6, claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 teach all limitations except for:
a route learning circuit structured to record and store a road parameter associated with global positioning system (GPS) signal coordinates in a local memory of the control system;
the input including at least the stored road parameter;
GPS location being GPS signal coordinates;
for improving vehicle performance/controlling speed during travel on the future road segment;
However, Moran et al. teaches:
a route learning circuit structured to record and store a road parameter associated with global positioning system (GPS) signal coordinates in a local memory of the control system (at least figs. 1-2, [0026]-[0055] discuss map database 180 being stored in the vehicle, map database 180 includes road position/coordinates, road properties/parameters, discuss “The map database 180 is stored in the vehicle on a suitable data storage medium, such as a hard drive, CD-ROM, DVD, flash drive, or other tangible media suitable to store data. The map database may also be located remotely from the vehicle and accessed via a wireless communications network. Alternatively, a portion of the map database may be located in the vehicle and another portion located remotely. A suitable map database may be provided by a map developer company, such as NAVTEQ North America, LLC, located in Chicago, Ill”; discuss “The position information 190(2) may include the latitude, longitude, and altitude of the end points (e.g., nodes) of the road segment, and possibly, positions along the road segment between the end points (e.g., shape points or continuous equations)”;       [0041] discuss “The positioning system 184 includes hardware and software that determines the position of the vehicle 100 on the road network. The positioning system 184 may include a Global Navigation Satellite System (GNSS) unit (such as GPS”;     0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates;   [0069] discuss “Using the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment (Step 216). The process 208 uses the map database 180 for this purpose”;      all these teachings indicate that the road properties/road parameters in map database 180 are associated with GPS coordinates);
the input including at least the stored road parameter (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment,..map matching done by map database 180;   [0070] discuss “Next, the positioning process 208 includes a step of determining a road property associated with the determined vehicle position (Step 220). The positioning process 208 obtains data from the map database 180 for this purpose”;  [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path);
GPS location being GPS signal coordinates (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling, [0068] discuss referring first to the positioning process 208, data from the positioning hardware 184 that indicates the vehicle position is obtained (Step 212). In this step, the input may be in the form of geographic coordinates;   [0041] discuss The positioning system 184 includes hardware and software that determines the position of the vehicle 100 on the road network. The positioning system 184 may include a Global Navigation Satellite System (GNSS) unit (such as GPS, Galileo, Glonass or Compass) and/or other positioning hardware 186 );
for improving vehicle performance/controlling speed during travel on the future road segment (at least fig. 3 [0067]-[0078] discuss Step 216 sing the information obtained from the positioning hardware 184, the positioning process 208 matches the vehicle position to a location along a road segment ), process 208 uses the map database 180 for this purpose;  [0069] map matching Step 216 may determine the exact current location of the vehicle along a road segment, including the direction the vehicle is heading and the lane in which the vehicle is located;    [0067]-[0070] process 208 determines a vehicle position and properties of the road/road parameter upon which the vehicle is traveling,       [0069] discuss the map matching step 218 may also determine a portion of the road network ahead of the vehicle/future road segment, map matching done by map database 180;    [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle/look-ahead parameters; [0081] discuss follow a curved path and the map data indicates that the road ahead is sharply curved; [0069] discuss for example a distance extent may be 0.5 km, 1 km, 2 km, or other distances. If an intersection is located within the extent, the data model of the road ahead of the vehicle may also contain information on the multiple possible roads onto which the vehicle may travel. The data model may also identify a most-likely-path;             [0032]-[0033] discuss ESC system 102, the electronic control unit may be an application-specific integrated circuit ("ASIC"), digital signal processor, field programmable gate array (“FPGA"), digital circuit, analog circuit, a general processor, or combinations thereof. In one embodiment, the processor is one or more processors operable to control and/or communicate with the various electronics and logic of the associated components or devices para 0033;               [0081] discuss as an example, if the ESC determines that the vehicle should follow a curved path and the map data indicates that the road ahead is sharply curved, the ESC recovery strategy may further modify the vehicle operation to include speed reduction, i.e., through use of the throttle actuator; [0071] discuss once the positioning process determines the applicable road property associated with the location of the vehicle (and possibly ahead of the vehicle), it outputs this information to the ESC application 150  (Step 226), para 0071, see fig. 3;     [0075]the ESC process 204 determines an appropriate modification (i.e., a recovery action) to the vehicle operation (Step 248). Then, the ESC process 204 provides an appropriate output (i.e., via the HCU) to the vehicle actuators, i.e., the throttle actuator 162 and/or the individual brake actuators 166(1), 166(2), 166(3), and 166(4) to effect the determined operation of the vehicle (Step 252);  at least modification/recovery action reads on improving vehicle performance);     [0094] discuss digital map information could be expected to improve the performance of an ESC algorithm) for appropriate modification (i.e., a recovery action) ([0075]-[0081])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with a route learning circuit structured to record and store a road parameter associated with global positioning system (GPS) signal coordinates in a local memory of the control system; the input including at least the stored road parameter; GPS location being GPS signal coordinates; and for improving vehicle performance/controlling speed during travel on the future road segment as taught by Moran et al. for appropriate modification (i.e., a recovery action).

	Further claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 do not explicitly teach:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;
	As for the claim limitation “for improving fuel efficiency”, this is a functional language/intended use that has little patentable weight.  See MPEP 2114.
	Even if given patentable weight, Johansson et al. teaches:
	for improving vehicle performance/controlling speed is for improving fuel efficiency;(at least [0007]-[0008] discuss “information about a speed limit on the road ahead may be used to achieve fuel efficiency by lowering the vehicle's speed before reaching a lower speed limit. Similarly, knowledge of a road sign which indicates for example a roundabout or intersection ahead may also be used to achieve fuel efficiency”) to have a variety of ways to use knowledge of the road section ahead [0007]-[0008]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with for improving vehicle performance/controlling speed is for improving fuel efficiency as taught by Johansson et al to have a variety of ways to use knowledge of the road section ahead.

Regarding claim 2, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 2 above read on this claim.

Regarding claim 3, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 3 above read on this claim.

Regarding claim 4, claims 1, 4, 6, claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 teach this claim.  In addition and in the alternative, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 4 above read on this claim.

Regarding claim 6, claims 1, 4, 6, claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 teach this claim.  In addition and in the alternative, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 6 above read on this claim.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 with teachings by Moran et al. for appropriate modification (i.e., a recovery action).

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902)  and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Lee et al. (US 20140067226).
Regarding claim 5, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 5 above read on this claim.

Claims 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Ohler (US 20030195701).
Regarding claim 8, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 8 above read on this claim.
Regarding claim 9, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 9 above read on this claim.
	Regarding claim 10, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 10 above read on this claim.

Claims 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Currie et al.  (EP 2306431 a reference in IDS 2/10/2020).
Regarding claim 11, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 11 above read on this claim.
Regarding claim 12, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 12 above read on this claim.
Regarding claim 13, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 13 above read on this claim.
Regarding claim 14, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 14 above read on this claim.

Claims 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 10, 2, 15, 16 of U.S. Patent No. 10435007 in view of Moran et al. (US 2014/0121902) and Johansson et al. (US 2014/0350821) as applied to claim 1, and further in view of Rubin et al.  (US 20130278443).
Regarding claim 15, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 15 above read on this claim.
Regarding claim 16, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 16 above read on this claim.
Regarding claim 17, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 17 above read on this claim.
Regarding claim 18, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 18 above read on this claim.
Regarding claim 19, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 19 above read on this claim.
Regarding claim 20, the cited sections and rationale in 35 U.S.C. 103 rejection of claim 20 above read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664